Citation Nr: 1222280	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  06-24 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975.  

This case was before the Board of Veterans' Appeals (Board) in August 2007 and August 2011.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a left knee disorder.  Thereafter, the case was returned to the Board for further appellate action.

In March 2007, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.


FINDING OF FACT

The Veteran's left knee disorder, primarily diagnosed as patellofemoral syndrome and strain, was first manifested many years after service, and the preponderance of the evidence is against a finding that such a disorder has been chronic and continuous since service or that it is related to or results from his service.


CONCLUSION OF LAW

A left knee disorder, primarily diagnosed as patellofemoral syndrome and strain, is not the result of disease or injury incurred in or aggravated by service, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a left knee disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In August 2005, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting the Veteran's treatment by J.K., D.C., from June 1983 to May 1996; records reflecting the Veteran's treatment by B.G., M.D. and E.W.G., M.D., in August 1986 and August 1988; records reflecting the Veteran's treatment by E.A.B., M.D., from June 1987 to January 2002; records reflecting the Veteran's treatment at the Hugh Chatham Memorial Hospital from November 1994 to October 1997; records reflecting the Veteran's treatment by Dr. W. from June 1996 to June 1997; records reflecting the Veteran's treatment by T.J.M., M.D., from June 1996 to May 1997; records reflecting the Veteran's treatment at Yadkinville Chiropractic from June 1996 to October 2011; records reflecting the Veteran's treatment by W.R.B., M.D., from June to November 1997; a March 2007 report from J.T.W., M.D.; the transcript of his March 2007 hearing before the undersigned Acting Veterans Law Judge; an October 2007 statement from the Veteran's wife; and the Veteran's employment records.  

In January 2008 and November 2011, VA examined the Veteran to determine the nature and etiology of any left knee disorder found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In developing the record, the Veteran attempted to obtain his treatment records from Dr. C.A.M., Jr. and from R.W.A., M.D.  Both of those practitioners reportedly treated the Veteran in the 1970s and 1980s.  However, those efforts met with negative results.  In November 2007, Piedmont HealthCare reported that the records of R.W.A., M.D., were in storage and inaccessible because of their age.  In October 2007, C.A.M., III, reported that his father's records had been destroyed.  There is no reason to believe that further efforts to obtain such evidence would be any more productive.  Indeed, further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

In arriving at this decision, the Board has considered the Veteran's contention that the most recent VA examination was not thorough and, therefore, not adequate for rating purposes.  In particular, the Veteran contends that additional examination of the other knee is required and that computed tomography (CT) or magnetic resonance imaging (MRI) should be conducted to properly evaluate the etiology of his current left knee disorder.  As such, he suggests, at least by inference, that an additional examination is warranted.  

The Veteran has been afforded three VA examinations, and has submitted private medical records and medical statements reflecting treatment by several private providers.  The Board finds that the duty to assist the Veteran to develop the claim has been met, and VA has no duty to conduct additional diagnostic examinations before addressing the claim.  

Factual Background

During his May 1972 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, a trick or locked knee.  On examination, his lower extremities were found to be normal.

In October 1972, the Veteran fell and landed on his left knee.  There was tenderness over the medial head and a slight fluid buildup.  The left knee was stable with a full range of motion.  The Veteran was given medication.  

From November 1972 until his separation from service, the Veteran was treated for various abnormalities, including an injury to his left cheek, a left heel injury, headaches, back pain, a left ankle injury, an upper respiratory infection, poison ivy, and spasms of the left paraspinous cervical muscles.  March 1975 service separation examination noted that the Veteran's lower extremities were normal.

In May 1983, the Veteran sought chiropractic treatment from Dr. J.K.  The Veteran reported a history of a left knee injury in service.  

In June 1996, the Veteran was treated for knee pain by Dr. W.  It was noted that the Veteran had slipped off a ladder.  In May 1997, Dr. W. noted that the Veteran stood with his left knee flexed.

During treatment by E.W.G., M.D., in June 1996, the Veteran was found to have some numbness and dysesthesias at the left knee.  He felt that his left leg was weaker than his right.  The assessment was persistent localized pain, questionably neuropathic.

In October 2007, C.A.M., III, reported that his late father, Dr. C.A.M., Jr., had treated the Veteran from mid-1975 to 1985, in part, for the residuals of a knee injury which had occurred in service.

In October 2007, the Veteran's wife reported that she and the Veteran were married in September 1973.  She stated that the Veteran injured his left knee in service and that he experienced left knee pain and locking thereafter.  

The evidence of record and the Veteran's testimony at his 2007 hearing establish that he has worked as a long-haul truck driver, as a small-engine technician, and at other jobs which require physical activity.

In January 2008, the Veteran underwent a VA orthopedic examination to determine the nature and etiology of any left knee disorder found to be present.  The examiner reviewed the claims file and noted the history of the Veteran's left knee injury in service.  Following the examination, the diagnosis was strained knees.  The examiner opined that it was less likely than not that the Veteran's left knee condition had its origin with the injury in service.  The examiner noted that the Veteran had sustained a single knee injury in service and had returned to full duty.  

During a January 2008 VA neurologic examination, the Veteran reported that the left knee was "worse" than the right.  In pertinent part, the examiner assigned a diagnosis of "[t]eniculopatellar arthropathy, bilateral, 30 to 40 years, neurologically negative."  

In October 2011, X-rays of both of the Veteran's knees were taken at Yadkinville Chiropractic.  The results were inconclusive.  There was a slight decrease in joint space in the left knee but no arthritic changes.  There was also some tenderness and swelling along the medial left knee and into the left calf.  The iliotibial band in the left leg was severely tight and painful to palpation.  

In November 2011, the Veteran was reexamined.  He complained of swelling, locking, and giving way of his left knee.  It was noted that he took pain medication and had received injections in the past.  X-rays were interpreted as normal with vascular calcification.  Following the examination and review of the claims folder, the diagnosis was patellofemoral syndrome.  The examiner opined that it was less likely than not that the Veteran's current knee pain was a continuation from his injury in service, as there was no established chronicity.  

Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  There is a presumption applicable for service connection for arthritis.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

During his March 2007 hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that he injured his left knee in service and that he had had chronic knee problems since that time.  Therefore, he maintains that service connection for a left knee disability is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that since his left knee injury in service, he has had chronic left knee pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Although the Veteran states that he has had chronic left knee problems since the October 1972 injury, the Board notes that he served the remaining 21/2 years of service without any further complaints or clinical findings of a left knee disorder of any kind.  It is reasonable to expect that had he been experiencing left knee problems, he would have sought treatment.  After all, during those 21/2 years, he did seek treatment for various diseases and musculoskeletal injuries.  That he did not do so with respect to his left knee militates against a finding of continuing symptomatology.  The lack of continuing left knee symptomatology in service is further supported by the fact that his lower extremities were found to be normal during his March 1975 service separation examination.  

While the lack of continuing symptomatology in service weighs against the claim, it does not end the inquiry.  As noted above, when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The Board finds that chronicity of knee symptoms in service is not adequately supported in this case.

Although the Veteran reports that he received treatment for a left knee disorder in the 1970s and 1980s, the records of that treatment are unavailable.  The available postservice records reflect the Veteran's treatment since May 1983.  At that time, it was noted that the Veteran had a history of a left knee injury in service and that his left knee was found to be swollen.  That was more than 10 years after the left knee injury in service.  Such a lengthy time frame without any clinical evidence to support the assertion of a continuity of symptomatology does not provide support for the Veteran's contentions that he experienced continuous left knee disability since service.  Rather, this evidence is unfavorable to the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  

More recent evidence submitted by the Veteran failed to establish a diagnosis for his left knee problems.  In December 2006, E.A.B., M.D., suggested at least the possibility that the Veteran had a bucket handle tear of the left meniscus.  However, that diagnosis was not confirmed, either by Dr. B. or by health care providers who later treated the Veteran.  In March 2007, J.T.W., M.D., noted the history of the Veteran's left knee injury in service, and opined that the Veteran had "continued to have problems off and on over the years."  However, Dr. W. did not identify any chronic left knee pathology or assign a diagnosis of a chronic left knee disorder.  
The foregoing finding notwithstanding, the possibility of a left meniscus tear and the Veteran's reports of continuing left knee symptomatology since service were sufficient to trigger the need for a VA examination to determine the nature and etiology of any left knee disability found to be present.  McLendon v Nicholson, 20 Vet. App. 79 (2006).

In January 2008 and November 2011, the Veteran underwent VA three examinations by three different examiners.  Each examiner rendered a different diagnosis.  The examiner who conducted neurologic examination concluded that the Veteran had bilateral teniculopatellar arthropathy of 30 to 40 years' duration.  Since the Veteran's service discharge was slightly more than 35 years prior to this examination, this opinion is somewhat favorable to the claim.  However, the examiner did not provide a rationale for the diagnosis, did not explain the opinion as to the duration of the diagnosis, and did not explain whether the diagnosis of a bilateral disorder was related to the left knee injury the Veteran sustained in service, so this opinion provides weak support, at best, for the Veteran's claim.  

The examiners who were requested to provide orthopedic examinations rendered different diagnoses.  One examiner opined that the Veteran had strained knees; the other opined that the Veteran had patellofemoral syndrome.  The examiners each concluded that it was less likely than not that the Veteran's left knee disorder was related to service.  In so saying, they cited the lack of chronicity of left knee symptomatology since the injury.  

While such a finding is counter to the Veteran's contentions and his wife's contentions, it is consistent with the other medical evidence of record.  As such, the opinions of the two orthopedic examiners are more persuasive, and entitled to greater weight, than the favorable medical evidence.  The unfavorable medical opinions establish, by a preponderance, that the Veteran's left knee disorder is unrelated to his service.  

The provider who treated the Veteran in October 2011, L.H., D.C., stated that x-rays were inconclusive, and that there were no arthritic changes.  Dr. H. opined that a slight decrease in space was evidence at the Veteran's left knee.  The Board finds that this evidence is unfavorable to the claim, since it establishes that no pathology identified as chronic was present at that time, when more than 35 years has elapsed following the Veteran's 1975 service discharge.

As noted above, arthritis may be presumed service-connected is it is manifested to the required degree within one year after a Veteran's service.  In this case, arthritis was not diagnosed within one year following the Veteran's service.  The VA examinations and the report fop private treatment in 2011 establish that no diagnosis of left knee arthritis has been assigned.  No medical diagnosis of a chronic left knee disorder which may be presumed service-connected has been assigned.  Presumptive service connection is not applicable to warrant a favorable outcome in this case.  

Finally, the Board notes that the evidence of record establishes that the Veteran has suffered intercurrent injuries since service, including a 1996 injury the Veteran sustained when he was using a ladder and which required emergency treatment.  The Veteran's occupations since service, including as a long-haul truck driver and as a small-engine technician, have required significant physical activity.  To the extent that the Veteran contends that the in-service injury sustained in October 1972 is the only explanation for a left knee disorder, that contention is contradicted by the record, and is not credible.  To the extent that the Veteran contends that the knee injury in service is the most likely cause of current left knee symptoms, the Veteran's contention is not competent medical evidence to establish such etiology. 

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

In sum, the Board finds that while the Veteran did injure his left knee in service, the preponderance of the competent and credible evidence is against a finding that he has a current chronic left knee disorder which is in any way related to or results from that injury.  Absent the requisite nexus, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a left knee disorder is not warranted, and the appeal is denied.


ORDER

Entitlement to service connection for a left knee disorder is denied.




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


